Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	The specification is objectionable for the following reasons:
Reproduction 1.3 is described inconsistently throughout the specification using the words “back” and “rear.” For clarity of the disclosure, all reproduction descriptions should be made to be consistent. (MPEP § 1503.01, Subsection II)
For proper form and clarity, the portion for the claim that reads “Application for overall protection for industrial design(s) as shown and described” must be canceled. (37 CFR 1.1025 and 37 CFR 1.153)

Non-Final Rejection under 35 U.S.C. §112(a) and (b)
3.	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The claim is indefinite and non-enabling because some elements of the claimed design are unclear. Specifically, it is not clear if the two rounded rectangular elements on the upper right and left sides of the purifier shown in reproductions 1.1, 1.4, and 1.5 are recessed surfaces or openings. It is also not clear if the U-shaped element near the bottom of the purifier in reproduction 1.3 is a recessed surface or an opening. See exemplary annotated reproductions below.

    PNG
    media_image1.png
    741
    1275
    media_image1.png
    Greyscale

	Moreover, there is a thin linear element on top of the purifier in reproduction 1.6 that frames another slightly inset linear element that is unclear because it cannot be determined if the inset line represents a recessed surface or an opening. The top of the purifier also features a circle below the oblique louvre elements in reproductions 1.6 and 1.1 that is unclear because it cannot be determined if this circle is a recessed surface or the edge of an opening. See exemplary annotated reproductions below.

    PNG
    media_image2.png
    762
    1520
    media_image2.png
    Greyscale


	Finally, the following elements on the bottom of the purifier in reproduction 1.7 are unclear:
The eight, medium-sized circular elements located in the corners have a center-most circular element that is unclear because it cannot be determined if this circle is a recessed surface or an opening.
The four large, circular elements and the concentric circles, rounded rectangular elements, apparent fasteners and inner wheel elements that these large circular elements frame are unclear because it cannot be determined if these elements represent lines on a surface or the edges of volumetric elements and their relative offset from the bottom of the purifier cannot be determined by any view.
The series of four thin bands that sit behind the outer cladding of the purifier and are intersected by a rectangular element on the front right and back left corners are unclear because it cannot be determined if these bands represent lines on a surface or the edges of volumetric elements and their relative offset from the bottom of the purifier cannot be corroborated by any other view.
See annotated reproduction 1.7 below:


    PNG
    media_image3.png
    1873
    1301
    media_image3.png
    Greyscale

In the attempt to overcome this rejection, the applicant may show the unclear and indefinite elements noted above in broken lines so long as the amendment meets the written description requirement of 35 USC 112. 

	If the indefinite elements are reduced to broken lines, the following statement may be added to the specification immediately preceding the claim:
-- The broken lines shown in the figures are for the purpose of illustrating portions of the air purifier and form no part of the claimed design. –

4.	If new drawings are prepared as a response to this rejection, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
The specification is objected for the reasons set forth above.
The claim is rejected under 35 U.S.C. § 112(a) and (b) for the reasons set forth above.


Contact
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OBRIEN whose telephone number is (571)272-9121. The examiner can normally be reached Monday - Thursday 7AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Primary Patent examiner, Gino Colan, can be reached at (571)270-0209 or the examiner’s supervisor, Lakiya Rogers can be reached at (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.O.B./Examiner, Art Unit 2916 
/GINO COLAN/Primary Examiner, Art Unit 2925